Order, insofar as it grants an examination before trial of defendants Theodore K. Quinn and T. K. Quinn Company, Inc., unanimously affirmed, with $10 costs and disbursements to the respondent. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Order, insofar as it denies cross motion for judgment on the pleadings or for summary judgment, unanimously modified by granting the motion for judgment on the pleadings in favor of defendant Theodore K. Quinn on the fifth cause of action and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Dore, Callahan and Peck, JJ. [See post, p. 915.]